Colorado Goldfields Inc. CORRESP March 21, 2014 John Reynolds, Assistant Director Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 VIA EDGAR SUBMISSION Re:Colorado Goldfields Inc. Form 10-K for Fiscal Year Ended August 31, 2013 Filed December 16, 2013 File No. 000-51718 Dear Mr. Reynolds: We are in receipt of your comment letter dated March 11, 2014, regarding Colorado Goldfields’ Form 10-K for Fiscal Year Ended August 31, 2013.As discussed with Mr. Schuler, we are requesting an additional 10 business days to respond due to time constraints associated with our current quarterly filing.As a result, we will submit our response letter by April 8, 2014. Very truly yours, /s/ C. Stephen Guyer C. Stephen Guyer Chief Financial Officer 10920 West Alameda Ave. * Suite 201 * Lakewood, Colorado 80226 * (303) 984.5324
